Registration No. 333-206916 As filed with the Securities and Exchange Commission on March 28, 2017 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Post-Effective Amendment No.1 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 UNICOBE CORP. (Exact name of registrant as specified in its charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) 30-0855502 ( I.R.S. Employer Identification Number) Serdike 17A, ap. 37 Sofia, Bulgaria, 1000 Phone: +17028506585 E-mail: unicobecorp@gmail.com (Address, including zip code, and telephone number, Including area code, of registrant’s principal executive offices) BUSINESS FILINGS INCORPORATED. ivision Street, Carson City, NV 89703 Tel: 608-827-5300 (Address, including zip code, and telephone number, Including area code, of agent for service) Copies to: Aaron D. McGeary Attorney & Counsellor at Law The McGeary Law Firm, P.C. 1600 Airport Fwy., suite 300 Bedford, Texas 76022 Approximate date of proposed sale to the public: As soon as practicable and from time to time after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. X If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. - If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. - If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. - Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer- Accelerated filer- Non-accelerated filer- Smaller reporting companyX (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Type of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, par value $0.001 per share 2,000,000 $ 0.04 $ 80,000 $ 9.30 TOTAL 2,000,000 $ - $ 80,000 $ 9.30 (1) In the event of a stock split, stock dividend or similar transaction involving our common stock, the number of shares registered shall automatically be increased to cover the additional shares of common stock issuable pursuant to Rule 416 under the Securities Act of 1933, as amended. (2) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(a) and (o) of the Securities Act. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OF 1933, OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SECTION 8(A), MAY DETERMINE. 2 EXPLANATORY NOTE Unicobe Corp. , a Nevada corporation (the “Company”), filed a Registration Statement on Form S-1 on September 14, 2015, which was declared effective on March 8, 2016, to register for sale by the Company 2,000,000 shares of common stock par value $0.001 (the “Offering”) under the Securities Act of 1933. This Post-Effective Amendment No. 1 is being filed to (i) extend our public offering for one year from the time the post-effective registration statement is declared effective, (ii) include the information contained in the Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2016 that was filed with the Commission on August 29, 2016, and (iii) make certain other updates to the Registration Statement contained herein. Prospectus THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. THESE SECURITIES MAY NOT BE SOLD UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. UNICOBE CORP. 2,000,000 Shares of Common Stock $0.04 per share This is the initial offering of common stock of Unicobe Corp. and no public market currently exists for the securities being offered. A public market may never develop for the securities being offered, or, if a market develops, may not be sustained. We offered on a best-effort basis 2,000,000 shares of common stock at a price of $0.04 per share in a direct public offering, without any involvement of underwriters or broker-dealers. In March and April of 2016 the Company issued 440,000 shares of common stock for a purchase price of $0.04 per share to 30 independent shareholders pursuant to the Company’s Registration Statement on Form S-1. On January 11, 2017, the Company rescinded the offering to 22 of the shareholders, returning the investors’ funds and cancelling 320,000 shares. This leaves a remaining balance of 1,880,000 shares in the offering There is no minimum number of shares that must be sold by us for the offering to proceed; therefore, not all of the shares may be sold. We will retain the proceeds from the sale of any of the offered shares, but the amount raised may be minimal, and there is no assurance that we will be able to raise a sufficient amount to cover our expenses or even cover the costs of the offering. This Prospectus will permit our President to sell the shares directly to the public, with no commission or other remuneration payable to him for any shares he may sell. Mr. Kanev will sell all the shares registered herein. In offering the securities on our behalf, he will rely on the safe harbor from broker-dealer registration set out in Rule 3a4-1 under the Securities and Exchange Act of 1934. The shares will be offered at a fixed price of $0.04 per share for a period of one year from the effective date of this prospectus. The offering shall terminate on the earlier of (i) the date when the sale of all 2,000,000 shares is completed, (ii) when the Board of Directors decides that it is in the best interest of the Company to terminate the offering prior the completion of the sale of all 2,000,000 shares registered under the Registration Statement of which this Prospectus is part or (iii) one year after the effective date of this prospectus. The offering may be extended for up to two years from effectiveness. All accepted subscription agreements are irrevocable. Once you submit the subscription agreement and it is accepted, you may not revoke or change your subscription or request a refund of monies paid. All accepted subscriptions are irrevocable, even if you subsequently learn information about us that you consider to be materially unfavorable. Unicobe Corp. currently has limited operation. Any investment in the shares offered herein involves a high degree of risk. You should carefully read and consider the section of this prospectus entitled “Risk Factors” on page 9 through 14 before buying any shares of Unicobe Corp.’s common stock . Our independent registered public accountant has issued an audit opinion for Unicobe Corp., which includes a statement expressing substantial doubt as to our ability to continue as a going concern. There has been no market for our securities. Our common stock is not traded on any exchange or on the Over-the-Counter market. After the effective date of the registration statement relating to this prospectus, we hope to have a market maker file an application with Financial Industry Regulatory Authority (“FINRA”) for our common stock to become eligible for trading on the Over-the-Counter Bulletin Board. We do not yet have a market maker who has agreed to file such application. There is no assurance that our shares of common stock will ever be quoted on a quotation service or stock exchange, or that a trading market will develop or, if developed, that it will be sustained. Consequently, a purchaser of our common stock may find it difficult to resell the securities offered herein should the purchaser desire to do so. 3 Unicobe Corp. is not a Blank Check company. We have no plans, arrangements, commitments or understandings to engage in a merger with or acquisition of another company. No proceeds raised in the offering will be used towards any business combination commonly undertaken by a blank check company. Any funds received, as a part of this offering will be immediately deposited into the Company’s bank account. This account is under the Control of the Company and only Anatoliy Kanev, our Chief Executive Officer, Chief Financial Officer and President, will have the power to authorize a release of funds from this account. We have not made any arrangements to place funds in an escrow, trust or similar account, as Nevada law does not require that funds raised pursuant to the sale of securities be placed into an escrow account. By placing the proceeds of this offering in a separate bank account controlled by the Company, the proceeds will be immediately available to us for general business purposes as well as to continue our business and operations. If we fail to raise enough capital to commence operations investors may lose their entire investment and will not be entitled to a refund. NEITHER THE SEC NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. SUBJECT TO COMPLETION, DATED MARCH 28, 2 4 TABLE OF CONTENTS THE OFFERING 7 RISK FACTORS9 USE OF PROCEEDS 14 DETERMINATION OF OFFERING PRICE 15 DILUTION 15 PLAN OF DISTRIBUTION; TERMS OF THE OFFERING 17 MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 18 DESCRIPTION OF BUSINESS 22 MANAGEMENT26 EXECUTIVE COMPENSATION28 PRINCIPAL STOCKHOLDERS 29 DESCRIPTION OF SECURITIES 29 RELATED PARTY TRANSACTIONS31 EXPERTS32 LEGAL MATTERS32 FINANCIAL STATEMENTS32 WE HAVE NOT AUTHORIZED ANY DEALER, SALESPERSON OR OTHER PERSON TO GIVE ANY INFORMATION OR REPRESENT ANYTHING NOT CONTAINED IN THIS PROSPECTUS. YOU SHOULD NOT RELY ON ANY UNAUTHORIZED INFORMATION. THIS PROSPECTUS IS NOT AN OFFER TO SELL OR BUY ANY SHARES IN ANY STATE OR OTHER JURISDICTION IN WHICH IT IS UNLAWFUL. THE INFORMATION IN THIS PROSPECTUS IS CURRENT AS OF THE DATE ON THE COVER. YOU SHOULD RELY ONLY ON THE INFORMATION CONTAINED IN THIS PROSPECTUS. 5 PROSPECTUS SUMMARY AS USED IN THIS PROSPECTUS, UNLESS THE CONTEXT OTHERWISE REQUIRES, “WE,” “US,” “OUR,” AND “UNICOBE CORP.” REFERS TO UNICOBE CORP. THE FOLLOWING SUMMARY DOES NOT CONTAIN ALL OF THE INFORMATION THAT MAY BE IMPORTANT TO YOU. YOU SHOULD READ THE ENTIRE PROSPECTUS BEFORE MAKING AN INVESTMENT DECISION TO PURCHASE OUR COMMON STOCK. The following summary is qualified in its entirety by the more detailed information and the financial statements and notes thereto appearing elsewhere in this Prospectus. Prospective investors should consider carefully the information discussed under “RISK FACTORS” and “USE OF PROCEEDS” sections, commencing on pages 6 and 11, respectively. An investment in our securities presents substantial risks, and you could lose all or substantially all of your investment. Corporate Background and Business Overview Our Company was incorporated in the State of Nevada on May 19, 2014 to start business operations concerned with application of various laser engravings on glass billets and subsequent selling thereof. For these purposes we will use equipment and raw materials purchased from Bright Progress International Limited. Our office is located at Serdike 17A, ap. 37 Sofia, Bulgaria, 1000. Our phone number is +17028506585. We have started business operations concerned with the application of various laser engravings on glass billets. Unicobe Corp. has generated limited revenues since incorporation of $25,421 from selling laser-engraving products to its customers. Our only employee is our sole director and officer, Mr. Anatoliy Kanev and he will be devoting approximately 75% of his time to our operations. We require a minimum funding of approximately $40,000 to conduct our business over the next 12 months, and if we are unable to obtain this level of financing, we plan to receive an interest-free loan from Anatoliy Kanev according to a respective loan agreement concluded between Mr. Kanev and Unicobe Corp., which is filed as Exhibit 10.1. In the event of selling less than 50%, for example 30%, 25%, 10% or 5% of the offered shares from this offering the Company will receive an interest-free loan from Anatoliy Kanev. We are a company which has revenues of $25,421 since incorporation to December 31, 2016, $286 worth of inventory, a purchased web-page (www.unicobecorp.com) and have incurred losses of $20,962 since inception to December 31, 2016. Our independent registered public accountant has issued an audit opinion for Unicobe Corp., which includes a statement expressing substantial doubt as to our ability to continue as a going concern. As we have limited operating history and limited revenues we are a “shell company,” as applicable federal securities law defines that term. We expect that we will continue to be a “shell company” until we have more operations and have substantial revenues and assets. We anticipate that if we receive $80,000 from this offering we should have enough money to expand our laser engraving business that it will be sufficient to cause us to not be considered as a “shell company”. We cannot provide any guarantee or assurance, however, that in the event we raise $80,000 from this offering we will have enough money to engage in profitable operations. During the time that we are a “shell company”, holders of our restricted securities will not be able to rely on Rule 144 in connection with the sale of those restricted securities. As of the day of this filing the Company has also signed a sales contract with Palex Ltd and Zazzl Ltd. We intend to use the net proceeds from this offering to enhance our production capacities and expand geographically our business operations (See “Description of Business” and “Use of Proceeds”). We have limited operating history. Proceeds from this offering are required for us to proceed with our business plan over the next twelve months. We require minimum funding of approximately $40,000 to conduct our proposed operations and pay all expenses for a minimum period of one year including expenses associated with this offering and maintaining a reporting status with the SEC. If we are unable to obtain minimum funding of approximately $40,000, we plan to receive an interest-free loan from Anatoliy Kanev according to a respective loan agreement concluded between Mr. Kanev and Unicobe Corp., which is filed as Exhibit 10.1. Even if we raise $40,000 from this offering or more, we may need more funds to develop growth strategy and to continue maintaining a reporting status. 6 As of the date of this prospectus, there is no public trading market for our common stock and no assurance that a trading market for our securities will ever develop. THE OFFERING The Issuer: UNICOBE CORP. The offering: Self-underwritten, best efforts offering with no minimum subscription requirement. Securities Being Offered: 2,000,000 shares of common stock Total Amount Of Shares Of Common Stock Outstanding After The Present Offering: 4,000,000 shares Price Per Share: $ 0.04 No Revocation: Once you submit a subscription agreement and the Company accepts it, you may not revoke or change your subscription or request a refund of monies paid. All accepted subscriptions are irrevocable, even if you subsequently learn information about us that you consider to be materially unfavorable. Duration of the Offering: The shares will be offered for a period of one year from the effective date of this prospectus. The offering shall terminate on the earlier of (i) the date when the sale of all 2,000,000 shares is completed, (ii) when the Board of Directors decides that it is in the best interest of the Company to terminate the offering prior the completion of the sale of all 2,000,000 shares registered under the Registration Statement of which this Prospectus is part or (iii) one year after the effective date of this prospectus. The Company will deliver stock certificates attributable to shares of common stock purchased directly to the purchasers within thirty days (30) of the close of the offering. Gross Proceeds if 100% of the Shares Are Sold $ 80,000 Gross Proceeds if 75% of the Shares Are Sold $ 60,000 Gross Proceeds if 50% of the Shares Are Sold Gross Proceeds if 25% of the Shares Are Sold Gross Proceeds if 10% of the Shares Are Sold $40,000 $20,000 $8,000 Further more, if the Company does not sell any shares from this offering, it will not receive gross proceeds accordingly. Securities Issued and Outstanding: There are 2,000,000 shares of common stock issued and outstanding as of the date of this prospectus, held solely by our sole officer and director Anatoliy Kanev. Registration Costs We estimate our total offering registration costs to be approximately $8,000. Risk Factors See “Risk Factors” and other information in this prospectus for a discussion of the factors you should consider before deciding to invest in shares of our common stock. Address: Serdike 17A, ap. 37 Sofia, Bulgaria, 1000 Telephone Number: +17028506585 7 Selected financial data The summarized financial data presented below is derived from, and should be read in conjunction with, our audited financial statements and related notes as of June 30, 2016. As of June 30, 2016 (Audited) Balance Sheet Total Assets $ 12,370 Total Liabilities $ 11,377 Stockholders’ Equity $ 993 Year ended June 30, 2016 Income Statement Gross profit $ 6,778 Total Expenses $ 25,366 Net Loss $ (18,588 ) CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS The information contained in this prospectus, including the documents incorporated by reference into this prospectus, includes some statements that are not purely historical or do not relate to present facts or conditions which may be considered as forward-looking statements. Such forward-looking statements include, but are not limited to, statements regarding our Company and management’s expectations, hopes, beliefs, intentions or strategies regarding the future, including our financial standing, results of operations, and the expected impact of the offering on the parties’ individual and combined financial performance. In addition, any statements that refer to projections, forecasts or other characterizations of future events or circumstances, including any underlying assumptions, are forward-looking statements. The words “anticipates,” “believes,” “continue,” “could,” “estimates,” “expects,” “intends,” “may,” “might,” “plans,” “possible,” “potential,” “predicts,” “projects,” “seeks,” “should,” “will,” “would” and similar expressions, or the negatives of such terms, may identify forward-looking statements, but the absence of these words does not mean that a statement is not forward-looking. The forward-looking statements contained in this prospectus are based on current expectations and beliefs concerning future developments and the potential effects on the parties and the transaction. There can be no assurance that future developments actually affecting us will be those anticipated. These forward-looking statements involve a number of risks, uncertainties (some of which are beyond the parties’ control) or other assumptions that may cause actual results or performance to be materially different from those expressed or implied by these forward-looking statements. 8 RISK FACTORS An investment in our common stock involves a high degree of risk. You should carefully consider the risks described below and the other information in this prospectus before investing in our common stock. If any of the following risks occur, our business performance and financial standing could be seriously harmed. The trading price of our common stock, when and if we trade at a later date, could decline due to any of these risks, and you may lose all or part of your investment. Risks Relating to our Business We have limited operating history and have maintained losses since inception, which we expect to continue into the future. We were incorporated on May 19, 2014 and have limited operations. We have generated limited revenues to December 31, 2016 from selling laser-engraving products to our current customers for the amount of $25,421. Our net loss from inception to December 31, 2016 is $20,962. Based upon our proposed plans, we expect to incur significant operating losses in future periods. This will happen because there are substantial costs and expenses associated with the development, marketing and distribution of our product. We may fail to generate revenues in the future. If we cannot attract a significant number of customers, we will not be able to generate any significant revenues or income. Failure to generate revenues will cause us to obtain funding under the loan agreement concluded with Mr. Kanev , which is filed as Exhibit 10.1. In particular, additional capital may be required in the event that: - The actual expenditures required to be made are at or above the higher range of our estimated expenditures; - We incur unexpected costs in completing the development of our business or encounter any unexpected difficulties; - We incur delays and additional expenses related to the manufacture of our product or a commercial market for our product; or - We are unable to create a substantial market for our product; or we incur any significant unanticipated expenses. The occurrence of any of the aforementioned events could materially adversely affect our ability to meet our business plans and achieve a profitable level of operations. Some of the existing companies that engage in application of laser engravings on glass and other billets and sales thereof have a greater, more established outlet than us. There are few barriers of entry in the manufacture and sale of glass souvenirs, gifts and other laser engraved products, one of them being competition, which is not extremely high, but still substantial. There are several domestic companies offering the same type of products. Among these one should mention the Smartarts 1 and Laser D 2 . We will be in direct competition with them. Since they have some years of experience these companies have greater financial capabilities than us and will be able to provide more favorable services to the potential customers. Many of these companies may have a greater, more established customer base than us. We have earned limited revenue and our ability to sustain our operations is dependent on our ability to raise financing. Our independent registered public accountant has expressed substantial doubt about our ability to continue as a going concern. We have incurred net losses of $20,962 for the period from our inception on May 19, 2014 to December 31, 2016, and have limited revenues of $25,421. Our future is dependent upon our ability to obtain financing and upon future profitable operations in the manufacturing and distribution of our products. Further, the finances required to fully develop our plan cannot be predicted with any certainty and may exceed any estimates we set forth. We do, however, anticipate that we will require approximately $40,000 over the next 12 months in order to continue operations. These factors raise substantial doubt that we will be able to continue as a going concern. Heaton & Company, PLLC our independent registered public accounting firm, has expressed substantial doubt about our ability to continue as a going concern in its audit report. This opinion could materially limit our ability to raise additional funds by issuing new debt or equity securities or otherwise. If we fail to raise sufficient capital when needed, we plan to receive an interest-free loan from Anatoliy Kanev; otherwise we will not be able to complete our business plan. You should consider our independent registered public accountant’s report when determining if an investment in Unicobe Corp. is suitable. 9 1 www.smartarts.bg/?p1 2 www.laserd.bg/ We require minimum funding of approximately $40,000 to conduct our proposed operations for a period of one year. If we are not able to raise this amount, we will obtain funding under the loan agreement concluded with Mr. Kanev , which is filed as Exhibit 10.1. The effect of the recent economic crisis may impact our business performance or financial standing. The recent global crisis has caused disruption and extreme volatility in global financial markets and increased rates of default and bankruptcy, and has impacted levels of consumer spending. One of the core markets for our products is the tourist. Hence success of our business depends greatly on how these macroeconomic developments may affect the tourism industry. Another core market for our products is a corporate client, which would place with us their orders for corporate gifts and souvenirs. Accordingly, our potential corporate customers may never start spending with us, due to solvency issues or other negative consequences caused by the recent global financial crisis. A slow or uneven pace of economic recovery would negatively affect our ability to start our manufacture and distribution business and obtain financing. Further, the billets for our products are currently procured from a Chinese company and, should there be an interruption in the supply of billets, we will find another supplier according to our database of suppliers. We operate in a competitive environment, and if we are unable to compete with our competitors, our business, financial standing, cash flows and prospects could be materially affected. We operate in a competitive environment. Our competition includes several midsized companies with similar products who manufacture and distribute at competitive prices (Smartarts, Laser D). This competitive environment could materially adversely affect our business, financial standing, cash flows and prospects. Because we will order our materials for engraving from overseas, a disruption in the delivery of imported products may have a greater effect on us than on our competitors. We will import raw materials from China. Therefore we believe that disruptions in shipping deliveries may have a greater effect on us than on competitors who manufacture and/or warehouse products in Bulgaria. Deliveries of our products may be disrupted through factors such as: - Raw material shortages, work stoppages, strikes and political unrest; - Fuel price increases; - Problems with ocean shipping, including work stoppages and shipping; - Container shortages; - Increased inspections of import shipments or other factors causing delays in shipments; and - Economic crises, international disputes and wars. Some of our competitors warehouse products they import from overseas, which allow them to continue delivering their products for the near term, despite overseas shipping disruptions. If our competitors are able to deliver products when we cannot, our reputation may be damaged and we may lose customers to our competitors. Price competition could negatively affect our gross margins. Price competition could negatively affect our operating results. To respond to competitive pricing pressures, we will have to offer our products at lower prices in order to retain or gain market share and customers. If our competitors offer discounts on products in the future, we will need to lower prices to match the competition, which could adversely affect our gross margins and operating results. 10 Because our sole officer and director owns 100% of the Company’s shares and will own 50% or more of our outstanding common stock upon completing this offering, he will make and control corporate decisions that may be disadvantageous to minority shareholders. As of the date of this prospectus, Mr. Kanev, our sole officer and director, owns 100% of the Company’s shares and will own 50% of our common stock if all of the shares registered as part of this offering are sold. Accordingly, he will have significant influence in determining the outcome of all corporate transactions or other matters, including the election of directors, mergers, consolidations and the sale of all or substantially all of our assets, and also the power to prevent or cause a change in control. The interests of Mr. Kanev may differ from the interests of the other stockholders and may result in corporate decisions that are disadvantageous to other shareholders. If Anatoliy Kanev, our current sole officer and director, should resign or die, we will not have a chief executive officer, which could result in the cessation of our operation. If that should occur, you could lose your investment. We extremely depend on the services of our sole officer and director, Anatoliy Kanev, for the future success of our business. The loss of the services of Anatoliy Kanev could have an adverse effect on our business performance and financial standing. If he should resign or die, we will not have a chief executive officer. If that should occur, until we find another person to act as our chief executive officer, our operations could be suspended. In that event it is possible you could lose your entire investment. Because our principal assets are located outside of the United States and Anatoliy Kanev, our sole director and officer, resides outside of the United States, it may be difficult for an investor to enforce any right based on U.S. federal securities laws against us and/or Mr. Kanev, or to enforce a judgment rendered by a United States court against us or Mr. Kanev. Our principal operations and assets are located outside of the United States, and Anatoliy Kanev, our sole officer and director, is a non-resident of the United States. Therefore, it may be difficult to effect service of process on Mr. Kanev in the United States, and it may be difficult to enforce any judgment rendered against Mr. Kanev. As a result, it may be difficult or impossible for an investor to bring an action against Mr. Kanev, in the event that an investor believes that such investor’s rights have been infringed under the U.S. securities laws, or otherwise. Even if an investor is successful in bringing an action of this kind, the laws of Bulgaria may render that investor as unable to enforce a judgment against the assets of Mr. Kanev. As a result, our shareholders may have more difficulty in protecting their interests through actions against our management, director or major shareholder, compared to shareholders of a corporation doing business and whose officers and directors reside within the United States. Additionally, since our assets are located outside the United States, they will be outside of the jurisdiction of United States courts to administer, if we become subject of an insolvency or bankruptcy proceeding. As a result, if we declare bankruptcy or insolvency, our shareholders may not receive the distributions on liquidation that they would otherwise be entitled to if our assets were to be located within the United States under United States bankruptcy laws. Because we do not have an escrow or trust account for your subscription, if we file for bankruptcy protection or are forced into bankruptcy, or a creditor obtain a judgment against us and attaches the subscription, you will lose your investment. Your funds will not be placed in an escrow, trust or similar account, as Nevada law does not require that funds raised pursuant to the sale of securities be placed into an escrow account. Accordingly, if we file for bankruptcyprotection or creditors against us file a petition for involuntary bankruptcy, your funds will become part of the bankruptcy estate and administered according to the bankruptcy laws. If a creditor sues us and obtains a judgment against us, the creditor could garnish the bank account andtake possession of the subscriptions. If that happens, you will lose your investmentand your funds will be used to pay creditors. You may not revoke your subscription agreement once it is accepted by the Company or receive a refund of any funds advanced in connection with your accepted subscription agreement and as a result, you may lose all or part of your investment in our common stock. Once your subscription agreement is accepted by the Company, you may not revoke the agreement or request a refund of any monies paid in connection with the subscription agreement, even if you subsequently learn information about the Company that you consider to be materially unfavorable. The Company reserves the right to begin using the proceeds from this offering as soon as the funds have been received and will retain broad discretion in the allocation of the net proceeds of this offering. The precise amounts and timing of the Company’s use of the net proceeds will depend upon market conditions and the availability of other funds, among other factors. There can be no assurance that the Company will receive sufficient funds to execute the Company’s business strategy and accomplish the Company’s objectives. Additionally, you may be unable to sell your shares of our common stock at a price equal to or greater than the subscription price you paid for such shares, and you may lose all or part of your investment in our common stock. 11 Risks Associated with our Common Stock We arbitrarily determined the price of the shares of our common stock to be sold pursuant to this prospectus, and such price does not reflect the actual market price for the securities. Consequently, there is an increased risk that you may not be able to re-sell our common stock at the price you bought it for. We determined the initial offering price of $0.04 per share of the common stock offered pursuant to this prospectus arbitrarily. The price is not based on our financial condition or prospects, on the market prices of securities of comparable publicly traded companies, on financial and operating information of companies engaged in similar activities to ours, or on general conditions of the securities market. The price may not be indicative of the market price, if any, for our common stock in the trading market after this Offering.If the market price for our stock drops below the price, which you paid, you may not be able to re-sell our common stock at the price you bought it for. Our common stock may never be quoted on the OTC Bulletin Board. To be quoted on the OTCBB a market maker must file an application on our behalf to make a market for our common stock. As of the date of this Registration Statement, we have not engaged a market maker to file such an application, and there is no guarantee that a market marker will file an application on our behalf, and that even if an application is filed, there is no guarantee that we will be accepted for quotation. Our stock may become quoted, rather than traded, on the OTCBB. When/if our shares of common stock commence trading on the OTC Bulletin Board, the trading price will fluctuate significantly and stockholders may have difficulty reselling their shares. As of the date of this Registration Statement, our common stock does not yet trade on the Over-the-Counter Bulletin Board. Our common stock may never be quoted on the OTC Bulletin Board. When/if our shares of common stock commence trading on the Bulletin Board, there is a volatility associated with Bulletin Board securities in general and the value of your investment could decline due to the impact of any of the following factors upon the market price of our common stock: (i) disappointing results from our development efforts; (ii) failure to meet our revenue or profit goals or operating budget; (iii) decline in demand for our common stock; (iv) downward revisions in securities analysts' estimates or changes in general market conditions; (v) technological innovations by competitors or in competing technologies; (vi) lack of funding generated for operations; (vii) investor perception of our industry or our prospects; and (viii) general economic trends. In addition, stock markets have experienced price and volume fluctuations and the market prices of securities have been highly volatile. These fluctuations are often unrelated to operating performance and may adversely affect the market price of our common stock. As a result, investors may be unable to sell their shares at a fair price and you may lose all or part of your investment. Our shares of common stock are subject to the “penny stock” rules of the Securities and Exchange Commission and the trading market in our securities will be limited, which will make transactions in our stock cumbersome and may reduce the value of an investment in our stock. The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in "penny stocks”. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). Penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document prepared by the SEC, which specifies information about penny stocks and the nature and significance of risks of the penny stock market. A broker-dealer must also provide the customer with bid and offer quotations for the penny stock, the compensation of the broker-dealer, and sales person in the transaction, and monthly account statements indicating the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that, prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. These disclosure requirements may have the effect of reducing the trading activity in the secondary market for stock that becomes subject to those penny stock rules. If a trading market for our common stock develops, our common stock will probably become subject to the penny stock rules, and shareholders may have difficulty in selling their shares. 12 There is no current trading market for our securities and if a trading market does not develop, purchasers of our securities may have difficulty selling their shares. There is currently no established public trading market for our securities and an active trading market in our securities may not develop or, if developed, may not be sustained. We intend to have a market maker apply for admission to quotation of our securities on the Over-the-Counter Bulletin Board after the SEC declares the Registration Statement relating to this prospectus effective. We do not yet have a market maker who has agreed to file such application. If for any reason our common stock is not quoted on the Over-the-Counter Bulletin Board or a public trading market does not otherwise develop, purchasers of the shares may have difficulty selling their common stock should they desire to do so. No market makers have committed to becoming market makers for our common stock and none may do so. We may in the future issue additional shares of common stock, which will dilute share value of investors in the offering. Our Articles of Incorporation authorize the issuance of 75,000,000 shares of common stock, par value $0.001 per share, of which 2,120,000 shares are issued and outstanding. The future issuance of common stock may result in substantial dilution in the percentage of our common stock held by our then existing shareholders. We may value any common stock issued in the future on an arbitrary basis. The issuance of common stock for future services or acquisitions or other corporate actions may have the effect of diluting the value of the shares held by investors in the offering, and might have an adverse effect on any trading market for our common stock. Because we are a “shell company”, the holders of our restricted securities will not be able to sell their securities in reliance on Rule 144, until we cease being a “shell company”. We are a “shell company” as the applicable federal securities law defines that term. Specifically, because of the nature and amount of our assets, our limited operations history and limited revenues pursuant to applicable federal rules, we are considered a “shell company”. Applicable provisions of Rule 144 specify that during that time that we are a “shell company” holders of our restricted securities cannot sell those securities in reliance on Rule 144. Another implication of us being a “shell company” is that we cannot file registration statements under Section 5 of the Securities Act using a Form S-8, a short form of registration to register securities issued to employees and consultants under an employee benefit plan. For us, to cease being a “shell company”, we must have more than nominal operations and more that nominal assets or assets which do not consist solely of cash or cash equivalents. MARKET FOR OUR COMMON STOCK Market Information There is no established public market for our common stock. After the effective date of the registration statement of which this prospectus forms a part, we intend to try to identify a market maker to file an application with the Financial Industry Regulatory Authority, Inc., or FINRA, to have our common stock quoted on the Over-the-Counter Bulletin Board. We will have to satisfy certain criteria in order for our application to be accepted. We do not currently have a market maker that is willing to participate in this application process, and even if we identify a market maker, there can be no assurance as to whether we will meet the requisite criteria or that our application will be accepted. Our common stock may never be quoted on the Over-the-Counter Bulletin Board, or, even if quoted, a liquid or viable market may not materialize. There can be no assurance that an active trading market for our shares will develop, or, if developed, that it will be sustained. We have issued 2,120,000 shares of our common stock since our inception on May 19, 2014. There are no outstanding options or warrants or securities that are convertible into shares of common stock. 13 Holders We have nine holders of record of our common stock as of the date of this prospectus. Securities Authorized for Issuance under Equity Compensation Plans We have not established any compensation plans under which equity securities are authorized for issuance. USE OF PROCEEDS Our offering is being made on a self-underwritten basis: no minimum number of shares must be sold in order for the offering to proceed. The offering price per share is $0.04. The following table sets forth the uses of proceeds assuming the sale of 50%, 75% and 100% respectively of the securities offered for sale by the Company. There is no assurance that we will raise the full $80,000 as anticipated. 50% of offering the 75% of offering the 100% of offering the Gross proceeds $ 40,000 $ 60,000 $ 80,000 Registration Costs $ 8,000 $ 8,000 $ 8,000 Net proceeds $ 32,000 $ 52,000 $ 72,000 The net proceeds will be used as follows Legal and Professional fees $ 10,000 $ 10,000 $ 10,000 Laser-engraving machines $ 9,600 $ 24,000 $ 38,400 Operating supply $ 1,000 $ 4,000 $ 7,100 Website development $ 3,000 $ 3,000 $ 3,000 Office set-up $ 2,000 $ 2,000 $ 2,000 Marketing campaign $ 5,000 $ 6,000 $ 7,000 Hire a technician $ 1,400 $ 3,000 $ 4,500 The above figures represent only estimated costs. All proceeds will be deposited into our corporate bank account. If we raise less than 50% of the offering proceeds the only expected source of funds to commence planned business activities is a loan from our director. Anatoliy Kanev, our sole officer and director, has agreed to loan the company funds according a respective loan agreement to complete the registration process and to maintain a reporting status with the SEC. No proceeds from this offering will be used to repay Mr. Kanev for any funds advanced for the purpose of completing the registration process. We will require a minimum funding of approximately $40,000 to conduct our proposed operations for a minimum period of one year including costs associated with this offering and maintaining a reporting status with the SEC. 14 DETERMINATION OF OFFERING PRICE We have determined the offering price of the shares arbitrarily. The price does not bear any relationship to our assets, book value, earnings, or other established criteria for valuing a privately held company. In determining the number of shares to be offered and the offering price, we took into consideration our cash on hand and the amount of money we would need to implement our business plan. Accordingly, the offering price should not be considered an indication of the actual value of the securities. Among the factors considered were: · Our lack of operating history; · The proceeds to be raised by the offering; · The amount of capital to be contributed by purchasers in this offering in proportion to the amount of stock to be retained by our existing Stockholders, and · Our relative cash requirements. DILUTION The price of the current offering is fixed at $0.04 per share. This price is significantly higher than the price paid by the Company’s sole officer and director, Anatoliy Kanev, for common equity since the Company’s inception on May 19, 2014. Mr. Kanev paid $0.001 per share for the 2,000,000 shares of common stock he purchased from the Company. Dilution represents the difference between the offering price and the net tangible book value per share immediately after completion of this offering. Net tangible book value is the amount that results from subtracting total liabilities and intangible assets from total assets. Dilution arises mainly as a result of our arbitrary determination of the offering price of shares being offered. Dilution of the value of the shares you purchase is also a result of the lower book value of the shares held by our existing stockholders. The following tables compare the differences of your investment in our shares with the investment of our existing stockholders. As of December 31, 2016, the net tangible book value was $(1,362) or $(0.001) and the net tangible book value per share was $(0.001) based upon 2,440,000 shares outstanding. If 100% of shares are sold: Upon completion of this offering, in the event all of the shares are sold, the net tangible book value of the 4,000,000 shares to be outstanding will be $68,050 or approximately $0.0170 per share. The net tangible book value per share prior to the offering is $(0.001). The net tangible book value of the shares held by our existing stockholders will be increased by $0.02180 per share without any additional investment on their part. Investors in the offering will incur an immediate dilution from $0.04 per share to $0.0170 per share. After completion of this offering, if 2,000,000 shares are sold, investors in the offering will own 50.00% of the total number of shares then outstanding for which they will have made cash investment of $80,000, or $0.04 per share. Our existing stockholders will own 50.00% of the total number of shares then outstanding, for which they have made contributions of cash totaling $2,000 or $0.001 per share. If 75% of shares are sold: Upon completion of this offering, in the event 1,500,000 shares are sold, the net tangible book value of the 3,500,000 shares to be outstanding will be $48,050 or approximately $0.0137 per share. The net tangible book value per share prior to the offering is $(0.001). The net tangible book value of the shares held by our existing stockholders will be increased by $0.0147 per share without any additional investment on their part. Investors in the offering will incur an immediate dilution per share from $0.04 per share to $0.0137 per share. 15 After completion of this offering investors in the offering will own 42.86% of the total number of shares then outstanding for which they will have made cash investment of $60,000, or $0.04 per share. Our existing stockholders will own 57.14 % of the total number of shares then outstanding, for which they have made contributions of cash totaling $2,000 or $0.001 per share. If 50% of shares are sold: Upon completion of this offering, in the event 1,000,000 shares are sold, the net tangible book value of the 3,000,000 shares to be outstanding will be $28,050 or approximately $0.0094 per share. The net tangible book value per share prior to the offering is $(0.001). The net tangible book value of the shares held by our existing stockholders will be increased by $0.004 per share without any additional investment on their part. Investors in the offering will incur an immediate dilution per share from $0.04 per share to $0.0094 per share. After completion of this offering investors in the offering will own 33.33% of the total number of shares then outstanding for which they will have made cash investment of $40,000, or $0.04 per share. Our existing stockholders will own 66.67% of the total number of shares then outstanding, for which they have made contributions of cash totaling $2,000 or $0.001 per share. The following table compares the differences of your investment in our shares with the investment of our existing stockholders. Existing Stockholders if all of the Shares are Sold: Price per share $ 0.001 Net tangible book value per share before offering $ 0.001 Potential gain to existing shareholders $ 72,000 Net tangible book value per share after offering $ 0.0170 Increase to present stockholders in net tangible book value per shareafter offering $ 0.0180 Number of shares outstanding before the offering 2,000,000 Number of shares after offering assuming the sale of the maximum numberof shares 4,000,000 Percentage of ownership after offering 50 % Purchasers of Shares in this Offering if all Shares Sold Price per share $ 0.04 Dilution per share $ 0.0230 Capital contributions $ 72,000 Number of shares after offering held by public investors 2,000,000 Percentage of capital contributions by existing shareholders 2.44 % Percentage of capital contributions by new investors 97.56 % Percentage of ownership after offering 50 % Purchasers of Shares in this Offering if 75% of Shares Sold Price per share $ 0.04 Dilution per share $ 0.0263 Capital contributions $ 52,000 Number of shares after offering held by public investors 1,500,000 Percentage of capital contributions by existing shareholders 3.23 % Percentage of capital contributions by new investors 96.77 % Percentage of ownership after offering 42.86 % Purchasers of Shares in this Offering if 50% of Shares Sold Price per share $ 0.04 Dilution per share $ 0.0306 Capital contributions $ 32,000 Number of shares after offering held by public investors 1,000,000 Percentage of capital contributions by existing shareholders 4.76 % Percentage of capital contributions by new investors 95.24 % Percentage of ownership after offering 33.33 % 16 PLAN OF DISTRIBUTION; TERMS OF THE OFFERING Unicobe Corp. had 2,120,000 shares of common stock issued and outstanding as of the date of this prospectus.The Company registered an additional 2,000,000 shares of its common stock for sale at the price of $0.04 per share. There is no arrangement to address the possible effect of the offering on the price of the stock. In connection with the Company’s selling efforts in the offering, Anatoliy Kanev will not register as a broker-dealer pursuant to Section 15 of the Exchange Act, but rather will rely upon the “safe harbor” provisions of SEC Rule 3a4-1, promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Rule 3a4-1 provides an exemption from the broker-dealer registration requirements of the Exchange Act for persons associated with an issuer that participate in an offering of the issuer’s securities. Mr. Kanev is not subject to any statutory disqualification, as that term is defined in Section 3(a) (39) of the Exchange Act. Mr. Kanev will not be compensated in connection with his participation in the offering by the payment of commissions or other remuneration based directly or indirectly on transactions in our securities. Mr. Kanev is not, nor has been within the past 12 months, a broker or dealer, and he is not, nor has been within the past 12 months, an associated person of a broker or dealer. At the end of the offering, Mr. Kanev will continue to perform substantial duties for the Company or on its behalf otherwise than in connection with transactions in securities. Mr. Kanev will not and has not participated in selling an offering of securities for any issuer more than once every 12 months. Unicobe Corp. will receive all proceeds from the sale of the 2,000,000 shares being offered. The price per share is fixed at $0.04 for the duration of this offering.Although our common stock is not listed on a public exchange or quoted over-the-counter, we intend to seek to have our shares of common stock quoted on the Over-the Counter Bulletin Board. To be quoted on the OTCBB a market maker must file an application on our behalf to make a market for our common stock. As of the date of this Registration Statement, we have not engaged a market maker to file such an application, there is no guarantee that a market marker will file an application on our behalf, and even if an application is filed; there is no guarantee that we will be accepted for quotation. Our stock may become quoted, rather than traded, on the OTCBB. The Company’s shares may be sold to purchasers from time to time directly by and subject to the discretion of the Company. Further, the Company will not offer its shares for sale through underwriters, dealers, agents or anyone who may receive compensation in the form of underwriting discounts, concessions or commissions from the Company and/or the purchasers of the shares for whom they may act as agents. The shares of common stock sold by the Company may be occasionally sold in one or more transactions; all shares sold under this prospectus will be sold at a fixed price of $0.04 per share. In order to comply with the applicable securities laws of certain states, the securities will be offered or sold in those states only if they have been registered or qualified for sale; an exemption from such registration or if a qualification requirement is available and with which Unicobe Corp. has complied. In addition and without limiting the foregoing, the Company will be subject to applicable provisions, rules and regulations under the Exchange Act with regard to security transactions during the period of time when this Registration Statement is effective. Our shares of common stock are subject to the “penny stock” rules of the Securities and Exchange Commission. 17 The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in “penny stocks”. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). Penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document prepared by the SEC, which specifies information about penny stocks and the nature and significance of risks of the penny stock market. A broker-dealer must also provide the customer with bid and offer quotations for the penny stock, the compensation of the broker-dealer, and sales person in the transaction, and monthly account statements indicating the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that, prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. These disclosure requirements may have the effect of reducing the trading activity in the secondary market for stock that becomes subject to those penny stock rules. If a trading market for our common stock develops, our common stock will probably become subject to the penny stock rules, and shareholders may have difficulty in selling their shares. Unicobe Corp. will pay all expenses incidental to the registration of the shares (including registration pursuant to the securities laws of certain states), which we expect to be $8,000. Offering Period and Expiration Date This offering will start on the date that this registration statement is declared effective by the SEC and continue for a period of one year. The offering shall terminate on the earlier of (i) the date when the sale of all 2,000,000 shares is completed, (ii) when the Board of Directors decides that it is in the best interest of the Company to terminate the offering prior to the completion of the sale of all 2,000,000 shares registered under the Registration Statement of which this Prospectus is part or (iii) one year after the effective date of this prospectus. We will not accept any money until the SEC declares this registration statement effective. Procedures for Subscribing If you decide to subscribe for any shares in this offering, you must · Execute and deliver a subscription agreement; and · Deliver a check or certified funds to us for acceptance or rejection. All checks for subscriptions must be made payable to “Unicobe Corp.” The Company will deliver stock certificates attributable to shares of common stock purchased directly to the purchasers within thirty days (30) of the close of the offering. All accepted subscription agreements are irrevocable. Once you submit the subscription agreement and it is accepted, you may not revoke or change your subscription or request a refund of monies paid. All accepted subscriptions are irrevocable, even if you subsequently learn information about us that you consider to be materially unfavorable. Right to Reject Subscriptions We have the right to accept or reject subscriptions in whole or in part, for any reason or for no reason. We will return all monies from rejected subscriptions immediately to the subscriber, without interest or deductions. Subscriptions for securities will be accepted or rejected within 48 hours after we receive them. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION This section of the prospectus includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this prospectus. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. 18 As of December 31, 2016 we have generated limited revenues from our business operations of $16,326 and our accumulated deficit as of December 31, 2016 was $20,962. Our current cash balance will not be sufficient to fund our operations for the next 12 months and to qualify our minimum cash requirements necessary to fund 12 months of operations, if we are unableto successfully raise money in this offering. We have been utilizing and may utilize funds from Anatoliy Kanev, our sole officer and director, who has concluded a loan agreement with Unicobe Corp., which is filed as Exhibit 10.1, to allow us to pay for offering costs, filing fees, professional fees, including fees payable in connection with the filing of this registration statement and operation expenses. From the period of inception (May 19, 2015) to December 31, 2016 Mr. Kanev advanced to the Company $10,177 pursuant to the verbal agreement. The loan is not interest bearing, without any profit and has no set maturity date, and the Company intends to repay the loan as cash flow becomes available. The repayment of the loan to Mr. Kanev will be started once the Company generates a sufficient amount of revenues to operate profitably, and pay all bills and expenses associated with the activities of the Company. Our auditors have issued a going concern opinion. This means that our auditors believe there is substantial doubt that we can continue as an on-going business for the next twelve months unless we obtain additional capital to pay our bills. This is because we have generated limited revenues. Our only sources for cash at this time are selling our laser engraving products to the customers, proceeds from this offering or funds obtained under a loan agreement concluded between Mr. Kanev and Unicobe Corp., which is filed as Exhibit 10.1. Plan of Operation We were incorporated in the State of Nevada on May 19, 2014. We have never declared bankruptcy, have never been in receivership, and have never been involved in any legal action or proceedings. Since incorporation, we have purchased two laser-engraving machines, and a wep-page (www.unicobecorp.com) and generated limited revenues of $25,421. From May 19, 2014 (inception) to December 31, 2016, we have incurred accumulated net losses of $20,962. As of December 31, 2016, we had total assets of $8,815, and total liabilities of $10,177, respectively. Our business office is located at: Serdike 17A, ap. 37 Sofia, Bulgaria, 1000. To meet our needs for cash we are attempting to raise money from this offering and sell our laser engraving products. If we are unable to successfully find additional customers who will buy our products from us, we may quickly use up the proceeds from Anatoliy Kanev, our sole officer and director, who has concluded a loan agreement with Unicobe Corp., which is filed as Exhibit 10.1. Our business is the application of laser engravings of various forms and shapes onto glass billets and distribution thereof. We are able to manufacture tourist souvenirs and custom visibility products for corporate clients as represented by various businesses, and products with unique laser engravings for individual customers (with the possibility of using a design provided by a customer). As of the day of this filing Unicode Corp. has signed a purchase and sale agreement for purchasing a 3D Crystal Laser engraving machine from a Chinese vendor. This machine has more modern advanced functions and will serve for expediting the range of offered engraving products and increasing the quality level of engraving items. The Agreement is filed as Exhibit 10.9 to this registration statement. Depending on the amount of investments raised as a result of this offering we plan to purchase additionally two, four or six laser engraving machines with sufficient operating supplies for them. Upon completion of our public offering and depending on the amount of investments raised, our specific goal is to profitably sell glass products with laser engravings in Bulgaria and other countries. Our plan of operations is as follows: Completion of our public offering We expect to complete our public offering within one year after the effectiveness of our registration statement by the Securities and Exchange Commissions. We intend to concentrate our efforts on raising capital during this period. Our operations will be limited due to the limited amount of funds and operating equipment on hand. In the twelve months, following completion of our public offering we plan to do the following activities to expand our business operations: Set up Office Time Frame: 1 st
